449 P.2d 661 (1969)
79 N.M. 753
Celso DAVIS and Elvira Davis, his wife, Plaintiffs and Counter-Defendants-Appellants,
v.
Ben PADILLA and Demitria Padilla, Defendants and Counter-Claimants-Appellees.
No. 8675.
Supreme Court of New Mexico.
January 20, 1969.
Montoya & Montoya, George H. Perez, Joseph B. Zucht, Albuquerque, for appellants.
N. Tito Quintana, Albuquerque, for appellees.

OPINION
CARMODY, Justice.
The sole issue in this appeal is whether the findings made by the trial court are supported by substantial evidence.
We have carefully examined the briefs and the transcript and find that they are so supported. Having so determined, the judgment of the district court must be affirmed. It is so ordered.
NOBLE, C.J., and MOISE, J., concur.